Citation Nr: 0212156	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-10 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for familial purpura.

2.  Entitlement to service connection for residuals of an 
abdominal injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from August 1943 to December 
1943.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1998 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  A hearing was held at the RO in 
January 2001 before the undersigned Member of the Board.

In March 2001, the Board entered a decision which reopened 
the claim for service connection for familial purpura, and 
remanded the reopened claim to the RO.  In April 2001, the 
veteran perfected an appeal of a decision of September 2000 
by the RO which had denied service connection for claimed 
residuals of an abdominal injury.  The RO subsequently 
confirmed the denial of both of the claims in October 2001 
and February 2002.  The claims are now ready for appellate 
review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claims and the evidence necessary to substantiate his 
claims.

2.  The veteran's familial purpura is a congenital disorder 
which clearly and unmistakably existed prior to service and 
did not increase in severity during service.

3.  Residuals of an abdominal injury were clearly and 
unmistakably present prior to service, and did not increase 
in severity during service.


CONCLUSIONS OF LAW

1.  Familial purpura was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

2.  Residuals of an abdominal injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications provided the veteran with an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had two hearings.  He subsequently 
requested another hearing, but a handwritten note in the file 
dated in July 2001 indicates that the hearing request was 
canceled.  

All available relevant evidence identified by the veteran was 
obtained and considered.  The record includes the service 
medical records, and VA and private medical treatment 
records.  The veteran has been afforded disability evaluation 
examinations by the VA to assess the nature and etiology of 
his disabilities.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Laws and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease, such as 
idiopathic hemorrhagic purpura, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance or enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability during service is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and after service.  See 38 C.F.R. 
§ 3.306(b).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to the symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  See also 
Beverly v. Brown, 9 Vet. App. 402 (1996) (which held that a 
veteran is not entitled to service connection for aggravation 
of a pre-service knee disorder where the veteran experienced 
some pain and stiffness in the knee during service, but there 
was no evidence to show that the veteran experienced 
persistent worsening of his knee condition in service, and in 
fact, the record showed that the veteran's knee condition 
actually improved while he was in service).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
pertaining to disability compensation.  See 38 C.F.R. 
§ 3.303(c).  

III.  Factual Background

The veteran contends that service connection should be 
granted for his purpura because he was first treated for that 
disorder in service.  The veteran also asserts that he was 
hit in the groin area while playing baseball during service, 
and that this caused bleeding.  He also reports that after 
service in 1957 one of his testicles had to be removed.  The 
veteran testified in support of his claims during a hearing 
held before the undersigned Member of the Board in January 
2001.  He said that he sustained injuries in service when he 
was hit by a baseball.  He also reported being hit by another 
players spiked shoes while playing baseball.  He said that 
the injuries resulted in him having problems with bleeding, 
such as a bleeding nose and blood in his urine.  He denied 
ever having nosebleeds before service.  He also reported that 
he had continued to have problems with bleeding since 
service.  The veteran gave similar testimony during a hearing 
held at the RO in March 1999.  

The veteran's service medical records include numerous 
records which show that the veteran was treated for 
nosebleeds which reportedly had occurred since his childhood.  
A service hospital record titled "Final Summary" shows that 
the veteran had three months of service and entered the 
station hospital complaining of excessive bleeding.  He 
stated that he had an unnatural bleeding tendency for as long 
as he could remember.  This had manifested itself for the 
most part by frequent attacks of nosebleeds which had 
occurred on the average of three times a week.  The longest 
interval without nosebleeds that he could remember was two 
weeks.  In addition to the nosebleeds, he also had hematuria 
for the previous seven months.  This first appeared two weeks 
after a spike had been driven into the right inguinal region.  
An infection at the site had been very difficult to clear up, 
and there had been intermittent hematuria since that time.  
The veteran stated that one sister also had a bleeding 
tendency.  

During the period of hospitalization, the veteran's unnatural 
bleeding tendency was confirmed.  He had frequent nosebleeds 
and an almost constant micro-hematuria.  The treating 
physician commented that there was sufficient evidence to 
substantiate the veteran's history of an unnatural bleeding 
tendency.  He stated that the proper disposition in this case 
was easier to determine than the proper diagnosis, because 
this man surely had no place in the Army and should be 
discharged.  The diagnosis was purpura, simplex, cause 
undetermined.  It was stated that the disorder had not been 
incurred in the line of duty as it existed prior to 
induction.  The treating physician stated that this was 
clearly established by the patient's history in which he 
stated that his bleeding tendency had been present for as 
long as he could remember and that the bleeding from the nose 
and urinary tract had both been present prior to indication.  
It was further stated that there was no indication that the 
condition had been aggravated by his military service.  

A certificate of disability for discharge dated in December 
1943 shows that a Board of Medical Officers concluded that 
the veteran was incapacitated for all military service by 
reason of frequent and unpreventable bleeding from the nose 
and urinary tract.  It was indicated that the disability was 
not incurred in active service, and that it existed prior to 
service.  It was further stated that it was not aggravated by 
service.  

A certificate from an attending physician dated in August 
1944 shows that the physician treated the veteran for a 
nosebleed in 1935, and in 1944 for oozing of blood from an 
injection site.  He stated that in his opinion the veteran 
had hemophilia.  

The report of an examination conducted by the VA in November 
1944 shows that the veteran stated that he was discharged 
from service because of bleeding.  He said that he had 
trouble with bleeding all of his days.  He said that his twin 
had died of this condition.  Two sisters and two brothers 
reportedly had the same condition.  The examiner concluded 
that it was felt that this was best classified as familial 
purpura.  

A VA hospital summary dated in March 1964 shows that the 
veteran was treated for a lifelong history of abnormal 
bleeding.  The veteran stated that since his early childhood 
he had recurrent bouts of epistaxis and easy bruising.  He 
stated that he had a sister with the same type of bleeding 
abnormality.  The pertinent diagnosis was bleeding tendency, 
type unknown, probably congenital.  A VA hospital summary 
dated in April 1964 shows that the veteran's chief complaint 
was of having an abnormal bleeding tendency.  This was 
described as being "life long."  

A medical report dated in November 1968 shows that the 
veteran had fallen on concrete and sustained a back injury.  
He subsequently developed bloody urine.  The diagnosis was 
hematuria, etiology?

A VA hospital summary dated in June 1969 shows that the 
veteran was treated for a bleeding disorder.  It was noted 
that the bleeding tendency dated back to childhood.  He 
reportedly would bleed for three days after minor cuts as a 
child.  It was noted that he was hospitalized in 1943 for 
epistaxis while in the Army.  He also had a history of having 
a large blood clot in the right testicle in 1958.  He could 
not recall any trauma to that area.  He underwent a right 
orchiectomy.  It was stated that his family history was 
pertinent, as he had two sisters who were bleeders with their 
main problems being epistaxis and menstrual bleeding.  The 
younger of those sisters had a son who was also a bleeder. 

The report of a hemic disorders examination conducted by the 
VA in January 2002 shows that the examiner noted that the 
veteran had been claiming service connection for a bleeding 
disorder described as familial purpura.  He had served on 
active duty from August 1943 until December 1943.  The 
veteran also gave a history of having an abdominal injury in 
1942, and said that since then he had problems with 
hematuria.  The veteran said that he currently experienced 
some bleeding through the nose and also hematuria, but he 
denied any such history of bleeding in his family although 
such a history was noted in his records.  Information 
obtained from the claims folder indicated that the veteran 
was admitted in December 1943 with a history of nosebleeds, 
blood in the urine, and open sores on the abdominal wall.  A 
history taken at that time indicated that the veteran had 
nosebleeds since childhood and also a history of hematuria 
for seven months following trauma to the right inguinal 
region after a spike injury with an infection that was 
difficult to clear up.  The diagnosis was purpura simplex.  
Because of the condition, he was discharged from service.  
The VA examiner also noted that a private physician's 
statement dated in August 1944 revealed that the veteran had 
been treated in 1934 for nosebleeds, and in 1944 for oozing 
of blood from an intravenous injection site.  The VA examiner 
also reviewed more recent treatment records pertaining to 
abnormal bleeding.  

Following examination, the diagnoses on the VA examination 
were (1) hereditary hemorrhagic disorder manifested by 
hematuria and epistaxis since childhood; (2) hypertension; 
(3) degenerative joint disease; (4) anemia and 
thrombocytopenia secondary to diagnosis #1; and (5) status 
post right orchiectomy secondary to the history of a blood 
clot in the right testicle reportedly performed in 1988 at 
Cook County Hospital in Chicago.  

The VA examiner remarked that the veteran had a bleeding 
disorder which was manifested with nosebleeds since childhood 
and hematuria for a long period of time although the first 
time was reportedly brought on by trauma to the right 
inguinal region.  The examiner noted that from the previous 
hospitalization reports, the family history was pertinent in 
that his parents were first cousins and he had two sisters 
who were bleeders with a history of epistaxis and excessive 
menstrual bleeding.  One of the sisters had a son who was a 
bleeder.  The patient was one of two twins, and the other 
died one hour after birth.  The examiner concluded that "All 
of the above strongly suggests that the veteran's bleeding 
disorder is a hereditary one that has existed since 
childhood."  

IV.  Analysis

The Board finds that the evidence is sufficient to rebut the 
presumption of soundness.  In order to rebut the presumption 
of sound condition properly, there is no requirement that the 
record must contain pre-service medical evidence or that 
rebuttal of the presumption of sound condition can be based 
only on pre-service evidence.  See Harris v. West, 203 F.3d 
1347, 1351 (Fed. Cir. 2000) (holding there is no absolute 
rule in the statute, the regulation, or the case law 
requiring contemporaneous pre-service clinical evidence or 
recorded history before the presumption of sound condition 
may be rebutted).  

The Board notes that the service medical records show that 
the veteran repeatedly gave a history of bleeding which 
existed prior to service, as well as a history of an 
abdominal injury with associated hematuria prior to service.  
He also gave the same history in post service medical 
records.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994), 
holding that the presumption of soundness could be rebutted 
by clear and unmistakable evidence consisting only of an 
appellant's own admissions of a pre-service disability.  
Moreover, a post-service record dated in 1944 reflects 
treatment for the nosebleeds prior to service.  Although the 
veteran recently gave testimony in which he denied having a 
history of excessive bleeding prior to service, the Board is 
of the opinion that the history which was recorded in the 
service medical records has much higher probative value than 
the history given many years later. 

The conclusion that the disorders existed prior to service is 
also supported by the medical opinions of the treating 
physician in service, the opinion of the Board of Medical 
Officers in service, and the opinion contained in the VA 
hemic disorders examination.  The veteran has not presented 
any medical opinion which is to the effect that the disorders 
did not exist prior to service.

Turning to the issue of aggravation, the veteran has not 
shown an increase in preexisting disability.  See 38 U.S.C.A. 
§ 1153; see also Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 
2002); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991) 
("increase" in disability during service does not include 
temporary or intermittent flare-ups of a preexisting 
condition and such are not considered inservice aggravation).  
The Board notes that the treating physician in service and 
the Board of Medical Officers found that there had been no 
aggravation of the pre-existing disorders.  

When examined in its entirety, the Board must conclude that 
the appellant's service did not aggravate his preexisting 
disabilities.  See Maxson v. West, 12 Vet. App. 453, 458-59 
(1999) (holding evidence showing permanent increase in 
disability during service is required and consideration of a 
presumption of aggravation is not for consideration until 
permanent increase in disability has been established).  The 
inservice medical opinions, which are not opposed by any 
competent medical opinion, support the conclusions that the 
disability was not aggravated and that a temporary flare-up 
rather than permanent increase occurred during the period of 
military service.  See Sondel v. West, 13 Vet. App. 213, 219-
20 (1999); Hunt, supra.  

In summary, the evidence shows that the veteran's familial 
purpura is a congenital disorder which clearly and 
unmistakably existed prior to service and did not increase in 
severity during service.  Residuals of an abdominal injury 
were also clearly and unmistakably present prior to service, 
and did not increase in severity during service.   
Accordingly, the Board concludes that familial purpura and 
residuals of an abdominal injury were not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  

ORDER

1.  Service connection for familial purpura is denied.

2.  Service connection for residuals of an abdominal injury 
is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

